



Exhibit 10.7
CONSULTING AGREEMENT


This Consulting Agreement (the “Agreement”) is made as of July 26, 2019 (the
“Effective Date”), by and between Regulus Therapeutics Inc., a Delaware
corporation having a principle place of business at 10628 Science Center Drive,
Suite 225, San Diego, California 92121 (hereinafter “Regulus”), and Daniel R.
Chevallard, an individual having an address at (hereinafter “Consultant”).


Recitals


Whereas, Regulus is a biopharmaceutical company focused on the discovery and
development of innovative medicines targeting microRNAs; and


Whereas, Regulus and Consultant desire to enter into this Agreement to provide
the terms and conditions upon which Consultant will provide Consulting Services
to Regulus as detailed herein;


Now, therefore, in consideration of the above, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Regulus and Consultant hereby agree as follows:


Definitions


Consulting Services:
Finance and accounting services
Consulting Period:
Ninety (90) days from the Effective Date
Consulting Rate:
$300.00 per hour



Terms and Conditions


1.
Engagement of Services



Consultant is retained by Regulus to perform the Consulting Services as
specifically described above, as needed and requested by Regulus. Consultant
will perform such Consulting Services to the best of Consultant’s talent and
ability.


2.
Compensation



As full and complete compensation for Consulting Services and for the discharge
of all of Consultant's obligations hereunder, Regulus will pay Consultant at the
Consulting Rate set forth above. Consultant shall invoice Regulus on a monthly
basis for consultant fees and reimbursable expenses, and Regulus, upon its
approval, shall pay all undisputed fees and expenses within forty (40) days
receipt of invoice. In addition to such compensation, Regulus will reimburse
Consultant for Regulus-approved travel and other out-of-pocket costs reasonably
incurred in the course of performing services under this Agreement in accordance
with Regulus’ standard expense reimbursement policy. Consultant will provide
Regulus with appropriate receipts for all such costs.


3.
Independent Contractor



Consultant is an independent contractor and not an employee of Regulus.
Consultant has no authority to obligate Regulus by contract or otherwise.
Consultant will not be eligible for any employee benefits. Taxes will be the
sole responsibility of Consultant.






1

--------------------------------------------------------------------------------





4.
Additional Activities



(a)
Consultant agrees that during the Consulting Period and for one (1) year
thereafter, Consultant will not attempt to induce any employee or employees of
Regulus to terminate their employment with, or otherwise cease their
relationship with Regulus.



(b)
Consultant acknowledges that Regulus has developed, through an extensive
acquisition process, valuable information regarding actual or prospective
partners, licensors, licensees, clients, customers and accounts of Regulus
(“Trade Secret Information”). Consultant acknowledges that Consultant’s use of
such Trade Secret Information after the termination of the Consulting Period
would cause Regulus irreparable harm. Therefore, Consultant also agrees that
Consultant will not utilize any Trade Secret Information to solicit the business
relationship or patronage of any of the actual or prospective partners,
licensors, licensees, clients, customers or accounts of Regulus.



(c)
The restrictions set forth in this Section 4 are considered by the parties to be
reasonable for the purposes of protecting the business of Regulus. However, if
any such restriction is found by a court of competent jurisdiction to be
unenforceable because it extends for too long a period of time or over too great
a range of activities or in too broad a geographic area, it will be interpreted
to extend only over the maximum period of time, range of activities or
geographic areas as to which it may be enforceable.



5.
Confidential Information



(a)
Regulus possesses confidential information that has been created, discovered,
developed by, or otherwise become known to Regulus (including, without
limitation, information created, discovered, developed or made known by
Consultant arising out of Consultant's relationship with Regulus).



(i)
All such information is hereinafter referred to as “Confidential Information.”
By way of illustration, but not limitation, Confidential Information includes:
(A) inventions, developments, designs, improvements, trade secrets, ideas,
formulas, source and object codes, programs, other works of authorship,
organisms, plasmids, expression vectors, know-how, processes, cell lines,
discoveries, techniques, data and documentation systems (hereinafter
collectively referred to as “Inventions”); and (B) information regarding plans
for research, development, new products, clinical data, pre-clinical product
data, clinical trial patient data, marketing and selling, business plans,
budgets and unpublished financial statements, licenses, prices and costs, as
well as information regarding the skills and compensation of employees of
Regulus. Specifically excluded from the definition of “Confidential Information”
are any Paragraph 6(c) Inventions (as defined therein), or Inventions listed on
Appendix A.



(ii)
All Confidential Information will be the sole property of Regulus and its
assigns, and Regulus and its assigns will be the sole owner of all patents,
copyrights and other rights in connection with such Confidential Information. At
all times, both during the term of this Agreement and for five (5) years after
its termination, Consultant will keep in confidence and trust all Confidential
Information and will not use, disclose, lecture upon or publish any Confidential
Information or anything related to such information without the written consent
of Regulus. Any permitted disclosures will be made in strict compliance with the
Regulus publication and presentation clearance policy.



(b)
Consultant also understands that Regulus has received and in the future will
receive valuable information that is confidential or proprietary from third
parties (“Third-Party Information”) subject to a duty on the part of Regulus to
maintain the confidentiality of such information and to use it only for certain
limited purposes. During the term of this Agreement and for five (5) years
thereafter, Consultant will hold Third-Party Information in the strictest
confidence and will not disclose or use Third-Party Information except as
permitted by the agreement between Regulus and such third party, unless
expressly authorized to act otherwise by an officer of Regulus in writing. Any
permitted disclosures will be made in strict compliance with Regulus publication
and presentation clearance policy.





2

--------------------------------------------------------------------------------





(c)
The obligations of Paragraph 5 will not apply to information that Consultant can
establish by written records: (a) was known by Consultant prior to the receipt
of Confidential Information; (b) was disclosed to Consultant by a third party
having the right to do so; (c) was, or subsequently became, in the public domain
through no fault of Consultant, its officers, directors, Affiliates employees or
agents; (d) was independently developed by Consultant without use of
Confidential Information; or (e) was disclosed by Consultant pursuant to any
judicial, governmental or stock exchange request, requirement or order, so long
as Consultant provides Regulus with sufficient prior notice in order to allow
Regulus to contest such request, requirement or order.



(d)
Consultant acknowledges that Regulus is a publicly traded company and that, in
the course of performing Consulting Services under this Agreement, Consultant
may learn of Material, Non-Public Information regarding Regulus, defined as
information that is not generally known or available to the public for which
there is a substantial likelihood that a reasonable investor would consider it
important in deciding whether to buy, hold, or sell a security. Consultant
understands that federal and state securities laws prohibit Consultant from
purchasing or selling Regulus securities while in possession of any such
Material, Non-Public Information, or from disclosing such Material, Non-Public
Information to others.



6.
Inventions

    
In the course of performing Consulting Services for Regulus, Consultant may
develop new ideas or Inventions or make other contributions of value to Regulus.


(a)
Consultant hereby assigns to Regulus Consultant's entire right, title and
interest in and to any and all Inventions (and all patent rights, copyrights,
and all other rights in connection therewith, hereinafter referred to as
“Proprietary Rights”) whether or not patentable or registrable under patent,
copyright or similar statutes, made or conceived of or reduced to practice or
learned by Consultant, either alone or jointly with others, during the term of
this Agreement in the course of or as a result of performing consultant services
hereunder. All Inventions assigned to Regulus pursuant to this paragraph will be
known as “Company Inventions”. Consultant agrees that all Proprietary Rights and
Company Inventions are the sole property of Regulus. Consultant agrees, upon
request, to execute, verify and deliver assignments of such Proprietary Rights
to Regulus or its designee. Consultant understands that, to the extent this
Agreement will be construed in accordance with the laws of any state which
precludes a requirement in an agreement to assign certain classes of inventions
made by an individual acting as a consultant, this paragraph will be interpreted
not to apply to any inventions which a court rules and/or Regulus agrees falls
within such classes.



(b)
Consultant further agrees to assist Regulus in every proper way to obtain, from
time to time, and to enforce United States and foreign Proprietary Rights
relating to Company Inventions in any and all countries. To that end Consultant
will execute, verify and deliver such documents and perform such other acts
(including appearances as a witness) as Regulus may reasonably request for use
in applying for, obtaining, sustaining and enforcing such Proprietary Rights
relating to Company Inventions. Consultant's obligation to assist Regulus in
obtaining and enforcing Proprietary Rights relating to such Company Inventions
in any and all countries will continue beyond the termination of this Agreement,
but Regulus will compensate Consultant at a reasonable rate after such
termination for the time actually spent by Consultant at Regulus' request in
connection with such assistance. In the event Regulus is unable, after
reasonable effort, to secure Consultant's signature on any document needed to
apply for or prosecute any Proprietary Rights relating to a Company Invention,
Consultant hereby irrevocably designates and appoints Regulus and its duly
authorized officers and agents as Consultant’s agent and attorney in fact, to
act for and on Consultant’s behalf to execute, verify and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of any such Proprietary Rights with the same legal
force and effect as if executed by Consultant.



(c)
Inventions, if any, patented or unpatented, which Consultant made prior to the
execution of this Agreement, are excluded from the scope of this Agreement.

 


3

--------------------------------------------------------------------------------





(d)
During the term of this Agreement, Consultant will promptly disclose to Regulus,
or any persons designated by it, fully and in writing and will hold in trust for
the sole right and benefit of Regulus any and all Company Inventions, whether or
not patentable or protectable by copyright. At the time of each such disclosure,
Consultant will advise Regulus in writing of any Inventions that Consultant
believes are not subject to the assignment provisions of Section 6(a) above, and
Consultant will at that time provide to Regulus in writing all evidence
necessary to substantiate that belief. (Consultant will not be obligated to
disclose information received by Consultant from others under a contract of
confidentiality.) In addition, after termination of this Agreement, Consultant
will disclose to Regulus all patent applications filed by Consultant relating to
any Company Inventions or relating to any work performed by Consultant on behalf
of Regulus.



7.
Previous Consulting Relationships



Consultant represents that Consultant's performance of Consulting Services, as
well as Consultant’s performance of the rest of Consultant’s obligations under
the terms of this Agreement, will not breach any agreement to keep in confidence
any proprietary information acquired by Consultant in confidence or in trust
from another entity prior to the date of this Agreement. Consultant agrees not
to bring to Regulus or to use in the performance of services for Regulus any
materials or documents of a present or former employer or client of Consultant,
or any materials or documents obtained by Consultant under a confidentiality
agreement imposed by reason of another of Consultant's consulting relationships,
unless such materials or documents are generally available to the public or
Consultant has authorization from such present or former employer or client for
the possession and unrestricted use of such materials.


8.
Termination



The term of this Agreement will coincide with the Consulting Period. The
duration of the Consulting Period (and thus the term of this Agreement) may be
extended only if both parties agree to an extension in writing, signed by both
Consultant and an authorized officer of Regulus. Consultant understands and
agrees that Regulus has the absolute right to terminate this Agreement, at any
time and for whatever reason, prior to the expiration of the Consulting Period,
so long as Regulus provides Consultant with written notice of such termination
as set forth in Section 9(f). In the event of a termination of this Agreement
prior to the end of the Consulting Period, Regulus will pay Consultant for any
Consulting Services appropriately rendered or for any expenses reasonably
incurred on behalf of Regulus, up to and including the termination notification
date, pursuant to the criteria set forth in Section 2 of this Agreement.


9.
Miscellaneous



(a)
Upon expiration or termination of this Agreement, each party will be released
from all obligations and liabilities to the other occurring or arising after the
date of such expiration or termination, except that any termination or
expiration of this Agreement will not relieve Consultant of Consultant's
obligations under Sections 4, 5, 6 and 7 hereof, nor will any such expiration or
termination relieve Consultant or Regulus from any liability arising from any
breach of this Agreement. Upon expiration or termination of this Agreement for
any reason whatsoever, Consultant will promptly surrender and deliver to Regulus
any and all laboratory notebooks, conception notebooks, drawings, notes,
memoranda, specifications, devices, formulas, molecules, cells, storage media,
including calculations, sequences, data and other materials of any nature
pertaining to Consulting Services for Regulus, as well as any documents or data
of any description (or any reproduction of any documents or data) containing or
pertaining to any Confidential or Third Party Information.



(b)
The rights and liabilities of the parties hereto will bind and inure to the
benefit of their respective successors, heirs, executors and administrators, as
the case may be; provided that, as Regulus has specifically contracted for
Consultant's services, Consultant may not assign or delegate Consultant's
obligations under this Agreement either in whole or in part without the prior
written consent of Regulus.



(c)
Because Consultant's services are personal and unique and because Consultant may
have access to and become acquainted with the Confidential Information of
Regulus, Regulus will have the right to enforce this Agreement and



4

--------------------------------------------------------------------------------





any of its provisions by injunction, specific performance or other equitable
relief without prejudice to any other rights and remedies that Regulus may have
for a breach of this Agreement.


(d)
This Agreement will be governed by and construed according to the laws of the
State of California as such laws are applied to contracts entered into and
performed entirely within such State. If any provision of this Agreement is
found by a court of competent jurisdiction to be unenforceable, that provision
will be severed and the remainder of this Agreement will continue in full force
and effect.



(e)
This Agreement, and all other documents mentioned herein, constitute the final,
exclusive and complete understanding and agreement of the parties hereto and
supersedes all prior understandings and agreements. Any waiver, modification or
amendment of any provision of this Agreement will be effective only if in
writing and signed by the parties hereto.



(f)
Any notices required or permitted hereunder will be given to the appropriate
party at the address specified above, or at such other address as the party will
specify in writing. Such notice will be deemed given upon personal delivery to
the appropriate address, or by facsimile transmission (receipt verified and with
confirmation copy followed by another permitted method), telexed, sent by
express courier service, or, if sent by certified or registered mail, three (3)
days after the date of mailing.





Consultant
 
Regulus Therapeutics Inc.
 
 
 
/s/ Dan Chevallard
 
/s/ Christopher Aker
Daniel R. Chevallard
 
Christopher Aker
 
 
SVP & General Counsel











5